Citation Nr: 1607780	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  15-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Whether the Veteran's annual countable income is excessive for establishing entitlement to nonservice-connected pension, based on aid and attendance, with one dependent, from May 1, 2012 to May 31, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter is currently under the jurisdiction of the RO in Washington, DC.  

In October 2015, the Veteran had a hearing before the undersigned Veterans Law Judge, at the Board's central office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From May 1, 2012 to May 31, 2013, the Veteran has had an annual family countable income that was within the limits of the applicable maximum nonservice-connected pension rate for aid and attendance payable to a veteran, with one dependent.


CONCLUSION OF LAW

From May 1, 2012 to May 31, 2013, the Veteran's countable income did not exceed the applicable maximum annual pension rate (MAPR); the criteria for entitlement to an award of nonservice-connected pension benefits for aid and attendance, with one dependent, are met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the claim herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Nonservice-Connected Pension Claim

The Veteran contends that nonservice connected pension for aid and attendance is warranted, for a veteran with one dependent, from May 1, 2012 to May 31, 2013.  

A veteran who meets wartime service requirements and who is in need of aid and attendance is entitled to a rate of pension set by law, reduced by the amount of his countable income. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, in order to receive pension, the specified wartime service, aid and attendance, and income requirements must all be met.  See 38 U.S.C.A. § 1521.  

Generally, in order to establish the wartime service requirement, a veteran must have served on active military duty during a period of war for 90 days or more and is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Also, if the Veteran is in need of regular aid and attendance, the annual rate of pension payable to the Veteran shall be reduced by the amount of the Veteran's annual income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3). 

The period of war for World War II is from December 7, 1941 to December 31, 1946.  38 C.F.R. § 3.2.  The Veteran had verified active military service from January 1943 to March 1946.  As such, the Board finds that the Veteran served on active duty for more than 90 days during a period officially recognized as a period of war.

In a February 2014 rating decision, the RO found that the Veteran needed daily assistance in performing activities of daily living, and granted nonservice-connected pension for aid and attendance, with an effective date of May 21, 2013.  In an October 2014 rating decision, the RO granted an earlier effective date of April 12, 2012.  In an October 2014 notification letter, the RO found that though the Veteran was eligible for benefits back to the original date of entitlement of April 12, 2012, when the RO determined his income, with consideration of his spouse's income, it exceeded the maximum annual limit set by law for disability pension at the aid and attendance rate.  However, the RO also noted that the Veteran's spouse died in June 2013 and from such time, the Veteran was eligible for the requested benefits.  

In regards to income, the Veteran's countable income cannot be in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.   38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21.  In 2012, MAPR - for aid and attendance with one dependent was $24,652 in 2012 and $25,022 in 2013.  

For the initial determination of eligibility for nonservice-connected pension, the claim must be considered for the 12-month annualization period beginning the month following the date of receipt of the claim, or April 2012, per the October 2014 rating decision.  See 38 C.F.R. §§ 3.31, 3.273.  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  Countable income expressly includes gross salary or wages of the Veteran. Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded. See 38 C.F.R. §§3.271, 3.272.  

Incomes that are specifically excluded for countable income purposes include income such as welfare benefits.  Relevant to this case, unreimbursed medical expenses paid within the 12 month annualization period are excluded from income, if: (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).  

In this case, the Board notes that the Veteran's initial annualization runs from May 1, 2012 to April 31, 2013.  The second period starts and ends with May 2013, as the Veteran's spouse died in June 2013 and VA granted the Veteran benefits for nonservice-connected pension rate for aid and attendance payable to a veteran, without a dependent since that time.  

Following the RO's February 2014 denial, the Veteran, through his son, provided additional income and medical expense information relevant to determining countable income.  The Board finds that taking into consideration the newly provided evidence regarding the Veteran's non-reimbursed medical expenses incurred by his spouse, his countable family income did not exceed applicable MAPR, from May 1, 2012 to May 31, 2013.  

The Board will first analyze the period from May 1, 2012 to April 31, 2013 to determine whether the Veteran would be within the applicable MAPR from that period.  

From May 1, 2012 to April 31, 2013, per Social Security Administration (SSA) records, the Veteran's SSA income in 2012 was $702.90/month and in 2013 was $714.90/month.  As such, his yearly SSA income was ($702.90 x 8 months) + ($714.90 x 4) = ($5,632.20 + $2,859.60) = $8,491.80.  The Veteran also had a civil service income of $1,709/month x 12 months = $20,508.  His total personal income was thus $8,491.80 SSA + $20,508 retirement = $28,999.80.

From May 1, 2012 to April 31, 2013, the Veteran also reported expenses for Medicare Plan B ($96.50 per month x 12 months) = $1,158.  He also had Blue Cross Blue Shield (BCBS) insurance costs of ($200 per month x 12 months) = $2,400.  Starting February 2013, he also had home health care costs of ($1,600 per month x 4 months) = $6,400.  He additionally had medicine costs of ($200 per month x 12 months) = $2,400.  His total personal expenses were thus ($1,158 Medicare Plan B + $2,400 BCBS + $4,800 home healthcare + $2,400 medicines) = $10,758 in personal, unreimbursed medical expenses.

The Veteran's personal countable income was thus ($28,999.80 - $10,758) = $18,241.80.  This amount would be considered within the applicable MAPR for 2012 or $24,652 or for 2013 of $25,022, or a combination of the two based on the period for the annualization period of May 1, 2012 to April 31, 2013.

The RO denied the Veteran's claim after also considering the countable income of his spouse as part of his family income.

From May 1, 2012 to April 31, 2013, the Veteran's spouse's SSA income in 2012 was $1,358.90/month and in 2013 was $1,381.90/month.  As such, her yearly SSA income was ($1,358.90 x 8 months) + ($1,381.90 x 4) = ($10,871.20 + $5,527.60) = $16,398.80.  Per her 2013 tax records (provided by the Veteran in December 2015), she also had a retirement income from Valic of ($480/mo x 12 months) = $5,760.  She had Dreyfus dividends of ($420/month x 12 months) = $5,040.  She had other Dreyfus income of ($100/month x 12 months) = $1,200.  She further had public school retirement of ($1,624.16/month x 12 months) = $19,489.92.  She additionally had total IRA distributions for 2013 of $3,000; dividends of ($452.53 + 388.69) = $841.22; and a capital gains distribution of $1,259.67.  While the record is unclear as to whether her 2013 IRA and capital gain distributions, or dividends, were received in lump sum or spread out over the moths of the year that she was alive, as will be explained below, regardless of consideration of such income, her countable income remained low enough for the Veteran to be within MAPR.  Her personal countable income was thus ($16,398.80 SSA + $5,760 Valic + $5,040 Dreyfus dividends + $1,200 Dreyfus income + $19,489.92 public school retirement) = $47,888.72, without consideration of the miscellaneous yearly income from her 2013 tax return.  Conversely, it was ($47,888.72 + $3,000 IRA distribution + $841.22 dividends + $1,259.67 capital gains distribution) = $52,989.61 with consideration of that 2013 tax return noted income.

From May 1, 2012 to April 31, 2013, the Veteran's spouse also had unreimbursed medical expenses of nursing home costs of $5,487 for May, June, July, August, October, December of 2012, as well as, January and March of 2013.  She also had costs of $5,310 in September and November 2012 and April 2013.  She further had a cost of $4,956 for February 2013.  Her total nursing home costs were thus [($5,487 x 8 months) + ($5,310 x 3 months) + $4,956] = $64,782.  

The Veteran's personal countable income of $28,999.80+ his wife's highest possible countable income of $52,989.61 = $81,989.41.  That amount is in excess of the applicable MAPR for 2012 or $24,652 or for 2013 of $25,022, or a possible combination of the two.

However, from May 1, 2012 to April 31, 2013, after subtracting the Veteran's unreimbursed medical expenses of $10,758 and his wife's unreimbursed medical expenses of $64,782 from the highest possible total family countable income of $81,989.41, the family countable income falls below the possible applicable MAPRs, to $6,449.41.  

For the month of May 2013, the Veteran's personal income was ($714.90 SSA + $1,709 civil service income) = $2,423.90.  His unreimbursed medical expenses were ($96.50 Medicare Plan B + $200 BCBS + $1,600 home healthcare + $200 medicine) = $2,096.50.  He has a personal countable income of $327.40.

For the month of May 2013, the Veteran's wife's personal income was ($1,381.90 SSA +$280 Valic + $420 Dreyfus dividend + $100 Dreyfus + $1,624.16 public school retirement) = $3,806.06.  Her unreimbursed medical expense was $5,487 nursing care.  Her personal countable income was -$1,680.94.

The family countable income was thus ($326.40 for the Veteran + -$1,680.94 for the wife) = -$1,354.54.  The record is thus clear that for the month of May 2013, the family countable income falls below the possible applicable MAPR.

Given that the Veteran's family countable income is below the applicable MAPRs, after appropriately considering both the Veteran's and his spouse's unreimbursed medical expenses, the Board finds that the criteria for entitlement to an award of nonservice-connected pension, based on aid and attendance, with one dependent, from May 1, 2012 to May 31, 2013, are met.  The appeal is granted.


ORDER

The appeal is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


